DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015/078173 filed 10/05/2015, which claims benefit of the Japanese Application No. JP2014-205426, filed 10/06/2014, has been received and acknowledged. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Makoto (JP-2013057119-A, previously cited) in view of Iwamoto (JP-63105926-A, previously cited). 

Regarding Claims 6-7, and 12-13, Makoto teaches a grain oriented electrical sheet steel comprising the chemical composition shown below within Table I (paragraphs [0010], and [0013]-[0014]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the limitation of “wherein continuous or discontinuous linear grooves or linear strain regions are formed on one surface or both surfaces of the steel sheet in a direction crossing a rolling direction at an interval d in the rolling direction of 1-10 mm” as recited within Claim 6, “…at the interval d in the rolling direction of 2-8 mm” as recited within Claim 12, and “…at the interval d in the rolling direction of 3-6 mm” as recited within Claim 13, the examiner points out the following. Makoto teaches the formation of grooves either continuous or discontinuous grooves (paragraph [0044]), however Makoto is silent to the remaining features of the limitation (addressed below). 
Makoto teaches a forsterite film and a tension coating being formed on both surfaces of the steel sheet (paragraphs [0001], [0038]). Makoto teaches the steel sheet having an iron loss W17/50 of 0.80 W/kg or less (paragraph [0042]). In the case where the claimed ranges “overlap or lie inside prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I).
With respect to the features of “linear grooves or linear strain regions are formed on one surface or both surfaces of the steel sheet in a direction crossing a rolling direction at an interval d in the rolling direction of 1-10 mm”, “wherein an area ratio Sα6.5 of secondary recrystallized grains occupied in the surface of the steel sheet being 90% or more when an absolute value of an angle α deviated from {110}<001> ideal orientation around a direction perpendicular to a rolling face is less than 6.5°”, and “an area ratio Sβ2.5 of secondary recrystallized grains occupied in the surface of the steel sheet being 75% or more when an absolute value of an angle β deviated from {110}<001> ideal orientation around a widthwise direction is less than 2.5°”, the examiner notes that Makoto is silent to these features. Further, Makoto is silent to an average length [L] (mm) of the secondary recrystallized grains in the rolling direction and an average value [β] of the angle β (°) satisfying equations (1) and (2) shown below. 

                        
                            15.63
                            ×
                            
                                
                                    β
                                
                            
                            +
                            
                                
                                    L
                                
                            
                            <
                            44.06
                        
                                                                       (1)

                        
                            
                                
                                    L
                                
                            
                            ≤
                            20
                        
                                                                                      (2)

However, the examiner points out that Makoto teaches a method of manufacturing including subjecting a hot rolled sheet to one or more cold rolling, interposing an intermediate annealing therebetween after hot band annealing or without hot band annealing for form a cold rolled sheet having a final thickness, subjecting the cold rolled sheet to a primary recrystallization annealing, applying an annealing separator to the surface of the steel sheet, and subjecting the sheet to a finish annealing and forming a tension coating (paragraph [0044]). Makoto teaches heating from a temperature (T) to 700°C at a heating rate not less than 30°C/s (paragraph [0026]). 
However, Makoto does not teach a temperature holding treatment at a temperature T of 250°C to 600°C for between 1-10 seconds. 
Iwamoto teaches a manufacturing method for a grain-oriented silicon steel sheet (page 1, paragraph [0001]). Iwamoto teaches a temperature holding treatment at a temperature T of between 450°C to 575°C for between 10 seconds and 5 hours (page 1, paragraph [0001]). Iwamoto teaches this processing feature, in part, allows for excellent magnetic properties (page 1, paragraph [0001). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Makoto with the temperature holding treatment of Iwamoto with the motivation of imparting excellent magnetic properties upon the finished product. 
Furthermore, with respect to the limitations described above unrecited within Makoto, the examiner points out that if one uses the concepts of Iwamoto with the invention of Makoto, one would appreciate that process and structure of Makoto as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that “linear grooves or linear strain regions are formed on one surface or both surfaces of the steel sheet in a direction crossing a rolling direction at an interval d in the rolling direction of 1-10 mm”, “wherein an area ratio Sα6.5 of secondary recrystallized grains occupied in the surface of the steel sheet being 90% or more when an absolute value of an angle α deviated from {110}<001> ideal orientation around a direction perpendicular to a rolling face is less than 6.5°”, and “an area ratio Sβ2.5 of secondary recrystallized grains occupied in the surface of the steel sheet being 75% or more when an absolute value of an angle β deviated from {110}<001> ideal orientation around a widthwise direction is less than 2.5°”, as recited within Claim 6, “…at the interval d in the rolling direction of 2-8 mm” as recited within Claim 12, and “…at the interval d in the rolling direction of 3-6 mm” as recited within Claim 13, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Table I- The composition of instant claims 6-7 compared to the composition of Makoto (JP-2013057119-A).

Chemical Component
Claim 6
(wt%)
Claim 7
(wt%)
Makoto
(wt%)
Si
2.5 - 5.0

1.0 - 5.0
Mn
0.01 - 0.8

0.01 - 1.0
Fe
Balance

Balance
Containing one or more selected from:
Cr
0.01 - 0.50
0.01 - 0.50

Cu
0.01 - 0.50
0.01 - 0.20

P
0.005 - 0.50
0.005 - 0.10

Ni
0.010 - 1.50
0.01 - 0.50

Sb
0.005 - 0.50
0.01 - 0.10

Sn
0.005 - 0.50
0.01 - 0.50

Bi
0.005 - 0.50
0.001 - 0.10

Mo
0.005 - 0.10
0.01 - 0.50

B
0.0002 - 0.0025
0.001 - 0.010

Te
0.0005 - 0.010
0.005 - 0.10

Nb
0.0010 - 0.010
0.005 - 0.10

V
0.0010 - 0.010
0.005 - 0.10

Ta
0.001 - 0.010
0





Response to Arguments
Applicant’s arguments regarding the rejection of Claims 6-7, and 12-13 under 35 U.S.C. § 103 over Makoto (JP-2013057119-A) in view of Iwamoto (JP-63105926-A) have been fully considered but they are not persuasive
Applicant argues that the position of inherency is inaccurate as Makoto does not teach an average heating rate from 700°C to soaking being not more than 15°C/s or an oxygen potential PH2O/PH2 of an atmosphere in a zone from 700°C to soaking being 0.2-0.4. 
The examiner is not persuaded by this argument and presents the following. Within examples 1, and 2 - heating from exactly 700°C to a soaking temperature of 840°C within a duration of 2 minutes (column 10, lines 9-11; column 11, lines 57-60). Thus, a 140°C temperature rise within 120 seconds results in a heating rate of 1.16 °C/s, or in other words - not more than 15°C/s. Furthermore, as applicant pointed out - Makoto teaches this occurring within an atmosphere having a PH2O/PH2 of 0.4 (column 11, line 59) - thus, Makoto teaches “an oxygen potential PH2O/PH2 of an atmosphere in a zone from 700°C to soaking is 0.2-0.4, and an oxygen potential PH2O/PH2- in a soaking zone is 0.3-0.5”. As such, it appears that Makoto does teach these features. 
In addition, the examiner understands per paragraphs [0053]-[0055] of the instant specification that the reason for this feature set is “…an internal oxide layer mainly composed of SiO2 is usually formed on the surface layer of the steel sheet by keeping the atmosphere at an oxidizing nature. The internal oxide layer is a group for reacting with an annealing separator mainly composed of MgO in the subsequent finish annealing to form a forsterite film…”. However, the examiner points out that Makoto teaches this rationale. Specifically, Makoto teaches within column 7, lines 30-54:

Thus, the lowering of the temperature rising rate S2 at the high temperature zone has a beneficial influence on not only the crystal orientation but also the coating formation. Because, although the formation of the coating starts from about 600°C in the heating process, if rapid heating is conducted at this temperature zone, soaking treatment is attained at a state that initial oxidation is lacking, so that violent oxidation occurs during the soaking and hence subscale silica (SiO2) takes a dendrite-like form extended in the form of a rod toward the interior of the steel sheet. If finish annealing is carried out in Such a state, SiO2 hardly moves to the surface and free forsterite generates in the interior of the iron matrix, which result in the deterioration of the magnetic properties or coating properties. Thus, the above harmful effects of the rapid heating can be avoided by lowering S2. In Patent Documents 1-4 is disclosed a technique of improving an atmosphere conditions during the heating. In these documents, however, rapid heating is carried out at a high temperature zone of 600-700°C, so that there is a variation in the achieving temperature at the end of the rapid heating and it is difficult to control the form of the subscale. Therefore, the uniformity of the subscale in a product coil cannot be ensured and it is difficult to obtain a product sheet being excellent in the magnetic properties and coating properties over a full length thereof.

Thus, while Makoto teaches this in relation to the heating rate from 600°C to 700°C, it is still nonetheless applicable as clearly Makoto and applicant are discussing the same phenomena, e.g., the necessary formation of a distinct SiO2 layer such that an annealing separator mainly composed of MgO can be reacted with the SiO-2 and form Mg2SiO4 - otherwise known as forsterite, and thus forming a forsterite film. As such, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
The examiner further points out that, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an average heating rate from 700°C to soaking being not more than 15°C/s or an oxygen potential PH2O/PH2 of an atmosphere in a zone from 700°C to soaking being 0.2-0.4) are not recited in the rejected claim(s). The temperature different between the specification and the prior art does not invalidate Makoto as a reference as limitations from the specification are not read into the claims, and furthermore because the examiners basis of inherency is based upon Makoto in view of Iwamoto. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Contact Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735    


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735